Citation Nr: 1510093	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-14 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of ruptured eardrums. 

2.  Entitlement to a higher initial rating for left lower extremity radiculopathy, rated as 10 percent disabling prior to April 16, 2014, and as 20 percent disabling from that day forward.  

3.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1974.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2011, May 2013, and May 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied service connection for ruptured eardrums and granted service connection for left lower extremity radiculopathy, with a 10 percent disability rating assigned, effective March 31, 2010, and denied TDIU.

The May 2014 rating decision also granted an increased rating of 20 percent for left lower extremity radiculopathy, effective April 16, 2014.  Despite this grant, a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher initial rating for left lower extremity radiculopathy remains before the Board.  

The Veteran provided testimony during a videoconference hearing before the undersigned at the RO in January 2015.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Board hearing, the Veteran stated that he received surgical treatment at the Balboa Hospital in San Diego while stationed at the Commander, Naval Installations Command (CNIC) at the naval sub base in Point Loma.  As clinical records may be held separately by the treating facility rather than at the National Personnel Records Center (NPRC) and as such records have not yet been requested, a remand is necessary to attempt to obtain these records.  

In addition, the Veteran reported that he was going to the West Michigan Pain Clinic to obtain treatment, in relevant part, for his left lower extremity radiculopathy.  Records from this facility are not of record and the Board has a duty to obtain them.  38 U.S.C.A. § 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2014).  

Finally, entitlement to TDIU was denied in an August 2014 rating decision.  The Veteran filed a notice of disagreement that month and, to date, a statement of the case has not been issued as it relates to this issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to obtain all records of bilateral ear surgery at the Balboa Hospital in San Diego. 

2.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment with the West Michigan Pain Clinic referenced at the Board hearing.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3.  Issue a statement of the case regarding the issue of entitlement to TDIU.  The claim should be returned to the Board only following a timely filed substantive appeal.  

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



